—In an action to restrain violation of respondents’ alleged rights of seniority in employment, in which it is alleged that the respondents’ bargaining agent breached its duty in negotiating a contract with the employer, and that the employer entered into the contract “in collusion” with the agent, order denying appellant’s motion to dismiss the complaint on the ground that the court lacks jurisdiction of the subject matter of the action and that exclusive jurisdiction is with the National Labor Relations Board, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [197 Misc. 379.] [See post, pp. 797, 1045.]